Citation Nr: 1430282	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-24 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from July 1963 to July 1967. The Veteran served in the Republic of Vietnam (RVN) from July 14, 1966 to July 14, 1967. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  By that rating action, the RO, in part, denied the Veteran's claim for service connection for a skin disability (originally claimed as skin rashes).  The Veteran appealed this rating action to the Board.

In June 2009, the Veteran testified before a Decision Review Officer (DRO) at the above RO. A copy of the hearing transcript has been associated with the claims file. 

In June 2012, the Board, in part, remanded the issue on appeal for additional substantive development.  Specifically, to have the RO schedule the Veteran for a VA examination with an opinion as to the etiology of his skin disability.  VA examined the Veteran in July 2012.  A copy of the examination report has been associated with the record.  Thus, the requested development has been completed and the case has returned to the Board for further appellate consideration. 

Finally, after issuance of a January 2013 Supplemental Statement of the Case (SSOC), wherein the RO addressed the service connection issue on appeal, the RO received additional VA examination and treatment reports which were uploaded to the Veteran's Virtual VA electronic claims file (i.e., August 2013 Ischemic Heart Disease, Tinnitus/Hearing Loss and PTSD examination reports, and VA treatment reports, dated from May 2011 to August 2013).  As this evidence reflects treatment for unrelated disorders or shows that the Veteran had continued to seek treatment for his currently diagnosed skin disabilities it is either not relevant to the issue on appeal or it is duplicative of evidence already of record.  Thus, a remand to have the RO issue a SSOC that addresses this evidence is not warranted in this instance.  38 C.F.R. § 19.37 (2013).

FINDINGS OF FACT

1.  The Veteran served in the RVN from July 14, 1966 to July 14, 1967; thus, his exposure to Agent Orange (AO) is presumed. 

2.  The evidence of record shows that the Veteran's currently diagnosed skin disabilities, eczema, subacute, contact and general dermatitis and tinea manus were first demonstrated many years after military service and are not etiologically related to the in-service clinical findings of cysts and an unexplained rash or to his presumed AO exposure.  


CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

The Veteran was notified via an October 2006 letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the service connection claim decided herein, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  The RO obtained his service treatment records (STRs), identified private treatment records and VA treatment records, to include those dated from May 2011 to August 2013 uploaded to his Virtual VA electronic claims file.

In July 2012, VA examined the Veteran to determine the etiology of his skin disability(ies).  A copy of the July 2012 VA examination report is of record.  The July 2012 VA examiner answered all questions posed by the Board in its June 2012 remand directives, was predicated on a full understanding of the Veteran's medical history, consideration of the Veteran's lay assertions, review of the record, physical examination, and provided a sufficient evidentiary basis for the claim for service connection for a skin disability, to include as due to AO exposure, to be adjudicated, as specifically directed by the Board in its June 2012 remand directives.  The July 2012 VA examination was adequate such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for a skin disability, to include as due to AO, has been met. 

Finally, a discussion of the Veteran's June 2009 hearing before a DRO is necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here. The issue on appeal (service connection claim) was identified at the above-cited hearing.  Information was also elicited from the Veteran concerning the onset of his skin disability and its relationship to service.  Relevant evidence, in particular treatment records from an undisclosed chiropractor, were identified by the Veteran.  

In light of the foregoing, the Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to the claim for service connection for a skin disability such that no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001), VA has complied with the duty-to-assist requirements. 38 U.S.C.A. § 5103A.

II. Legal Analysis

The Veteran seeks service connection for a skin disability.  He maintains that his current skin disability is the result of his in-service Agent Orange exposure in the RVN.  He maintains that after service discharge, he developed an intermittent skin rash for which he sought treatment in 1998.  (See July 2012 VA skin examination report, page (pg.) 3)).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a), such as a malignant tumor.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, the tenets of 3.303(b) are applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  As noted above, the Veteran had active military service in the RVN; thus, his exposure to AO is presumed.  38 C.F.R. § 3.307(a)(6).

The diseases subject to presumptive service connection as due to Agent Orange exposure include the following: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013). 

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 78 Fed. Reg. 54763 (September 6, 2013); 38 C.F.R. § 3.309(e).  These changes replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. 

However, a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 68 Federal Register 27630-27641 (May 20, 2003). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran maintains, in part, that he has a skin disability that is etiologically related to his presumed AO exposure.  The VA and private medical evidence of record reflects that the Veteran has been diagnosed as having subacute, contact and general dermatitis, eczema and tinea manus.  None of these disease, however, are listed among the presumptive diseases for which service connection may be granted on the basis of exposure to herbicides under 38 C.F.R. § 3.309(e), nor does the private and VA medical evidence of record show that he has a skin disability, such as chloracne or other acneform disease consistent with chloracne, that would allow him to avail himself of the above-cited Agent Orange presumptions.  In the absence of a diagnosed disease for which the Agent Orange presumption applies, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, and the Veteran's claim of service connection for a skin disability can be asserted on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Board finds that service connection for a skin disability(ies) on a direct basis is not warranted because the preponderance of the competent and probative evidence of record is against a nexus between any diagnosed skin disability and military service, to include the in-service clinical findings of cysts and an unexplained rash and the Veteran's presumed in-service AO exposure. 

With respect to Shedden element number one (1), evidence of a current disability, the Veteran has been diagnosed with several skin disabilities during the current appeal, such as subacute, contact and general dermatitis, eczema, tinea manus, and fungus.  (See March and August 2007 reports, prepared by M. S., M. D; November 2007 report, prepared by Community Family Physicians; May 2012 VA treatment report, uploaded to the Veteran's Virtual VA electronic claims file; and, July 2012 VA skin examination report).  Thus, in view of the above-cited skin diagnoses, Shedden element number one (1), evidence of a current skin disability, has been met. 

Regarding Shedden element number two (2), evidence of an in-service disease or injury, the Veteran's STRs show that in May 1965, he had a thyroglossal duct cyst excised.  In December 1966, the Veteran had a ganglion [cyst] on the flexor aspect of his right wrist and a small cyst on his forehead.  In April 1967, the Veteran was seen for a rash, the etiology of which was noted to have been "unknown."  A May 1967 service separation examination report reflects that the Veteran's skin was evaluated as "normal."  In the Notes section of the report, the examiner indicated that the Veteran had had boils in childhood. It was also noted that he had a thyroglossal duct cyst excised.  On an accompanying Report of Medical History, the Veteran denied having had skin diseases.  Thus, in view of the in-service clinical evidence of cysts and unknown "rash," as well as the Veteran's presumed in-serviced AO exposure, Shedden element number two (2), evidence of an in-service disease or injury, has been met. 

Thus, the crux of the Veteran's claim for service connection for a skin disability hinges on whether there is evidence of an etiological link between the above-cited in-service clinical findings and/or his presumed AO exposure and any currently diagnosed skin disability.  There is only one opinion and it is against the claim.  In July 2012, a VA examiner opined, after a review of the claims files; recitation of the Veteran's history of his skin disability that is consistent with that previously reported herein; negative physical characteristics of Agent Orange exposure on examination; physical examination findings of fungal rash of bilateral thighs, right hand and right foot; in-service evidence of an excision of a thyroglossal duct cyst in May 1965 and unexplained rash in April 1967; and, the United States Institute of Medicine's July 2009 report of disabilities related to AO exposure, none of which included the Veteran's diagnosed dermatitis and eczema, it was less likely than not that his current skin condition was etiologically related to an incident of military service, to include his presumed AO exposure in the RVN.  (See July 2012 VA examination report).  This opinion is against the claim and is uncontroverted.  Thus, the claim for service connection for a skin disability is denied on a direct incurrence basis.  38 C.F.R. § 3.303.

There is also no evidence of skin cancer within one year after the Veteran's separation from service in June 1967.  Therefore, the chronic disease presumption of in-service incurrence for a malignant tumor is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309.  Further, as there is no evidence that the Veteran has been diagnosed with a skin tumor or any other chronic disease, there is no basis to award service connection for a skin disability based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Walker, supra. 

With respect to any argument that the Veteran may proffer as to having experienced a continuity of symptomatology of a skin disability, since being discharged from military service in 1967, the Board finds the Veteran's statements not credible.  As noted above, the Veteran reported that he had not experienced any skin disability after service discharge until 1980, over a decade after service discharge.  He related that he did not seek treatment for any skin disability until 1998.  (See July 2012 VA skin examination report).  The Veteran's statements are consistent with his service treatment records showing that his skin was evaluated as "normal" at his May 1967 service separation examination.  On an accompanying Report of Medical History, the Veteran denied having had skin disease.  

In addition, the Veteran failed to report any complaints of skin problems prior to May 2004, when he was evaluated by M. S., M. D.  At that time, the Veteran complained of having a rash on his upper body and scalp that had been present for two (2) months.  An assessment of questionable onychomycosis was entered.  (See May 2004 report, prepared by M. S., M. D.).  When evaluated by M. S., M. D., in March 2006, the Veteran complained of changes to his right thumbnail that began in 1999.  A diagnosis of questionable nail abnormality was entered.  In February 2007, the Veteran complained of a rash on his hands, right ankle, lower legs, and cheeks that had been present for the previous five (5) to six (6) months.  The Veteran related that the rash appeared after he took medication for a cold in December 2006.  Therefore, his failure to report any complaints of skin disability prior to May 2004, when he was evaluated by M. S., M. D., or for several years thereafter, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  His claim of experiencing skin problems since his in-service AO exposure is not found to be credible. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

Consideration has been given to the Veteran's lay assertion that he experiences a skin disorder as a result of his in-service AO exposure in the RVN.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a skin disorder, this falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Skin disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing (skin biopsy), physical examination, and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that the Veteran is competent to report symptoms of itching skin.  However, there is no indication that the Veteran is competent to diagnose a skin disorder, such as dermatitis and eczema.  The Veteran is likewise not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating skin disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The identification and classification of such a disorder is also a medical determination.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

A VA physician has specifically concluded that the Veteran's skin disabilities (dermatitis, fungus and eczema) was not etiologically related to the in-service clinical findings of cysts and unexplained "rash," and AO exposure.  The Board finds that the preponderance of the competent and credible evidence of record is against an etiological relationship between his diagnosed skin disabilities and military service, to include his presumed AO exposure. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim for service connection for a skin disorder, currently diagnosed as dermatitis, eczema and fungus, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin disability, to include as due to Agent Orange exposure, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


